Case 1:20-mj-06164-MPK Document 3-1 Filed 02/21/20 Page 1 of 1

AO 442 (Rev. | 1/11} Arrest Warrant

UNITED STATES DISTRICT COURT
, for the
Eastern District of New York

United States of America 0] 6 9 MC.
v.
Case No.

 

 

er
) MJ -
' BENJAMIN DOWNS, 7
_also known as “Biff Dover" )
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

’ YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | BENJAMIN DOWNS, also known as "Biff Dover” ’
who is accused of an offense or violation based on the following document filed with the court:

Indictment © Superseding Indictment O Information © Superseding Information x Complaint
© Probation Violation Petition ( Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

Receipt of Child Pornography (18 U.S.C. §§ 2252(a)(2) and 2252(b)(1))

Date: __ 02/14/2020 Abe Li

Issuing officer's signature 7, ’ ‘

 

City and state: _ Central Islip, New York Hon. Arlene R. Lindsay, U.S. Magistra rate dig i.

Printed name andtitle ©. "ry

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
